Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

QUAYLE
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 9 is are objected to because of the following informalities:  
Claim 9, page 32, lines 8 and 9, discloses “a second switch coupled to the transistor stack and to a current source, the second switch comprising a control terminal coupled to the output of the first comparator.” Note, the claim also discloses the outputs of first and second comparators (414 and 415) are coupled to the first and second inputs of OR gate (419), see page 31, lines 10-21. As shown in Fig. 4, a second switch (427) coupled to the transistor stack (428) and to a current source (426), the second switch (427) comprising a control terminal coupled to the output of the OR gate (419) and NOT first comparator (414) as claimed. Also, see claim 11, which defines how second switch (427) is configured.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-8 and 16- 20 are allowed.
Claims 9-15 are objected, but would be allowable if the objection above is corrected.
Regarding claims 1-8 and 16-20, among others subject matters claimed, no prior art found having an AND gate, first and second comparators, first and second switches having the connections and configurations as claimed.
Regarding claims 9-15, among others subject matters claimed, no prior art found having an AND gate, an OR gate, first and second comparators, first and second switches having the connections and configurations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843